Citation Nr: 0628920	
Decision Date: 09/13/06    Archive Date: 09/20/06

DOCKET NO.  04-10 549	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for bronchial asthma, 
including the issue of whether service connection may be 
granted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. Seesel, Associate Counsel



INTRODUCTION

The veteran was a member of the National Guard from June 1987 
until October 1991, including a period of active service from 
November 1990 until July 1991.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 2003 Rating Decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, the Commonwealth of Puerto Rico.


FINDINGS OF FACT

1.  The evidence associated with the claims file subsequent 
to the July 2000 rating decision relates to an unestablished 
fact necessary to substantiate the claim and raises a 
reasonable possibility of substantiating the claim.

2.  Bronchial asthma was not manifested during service and is 
not causally or etiologically related to service.


CONCLUSIONS OF LAW

1.  Evidence received since the final July 2000 determination 
wherein the Board denied the veteran's claim of entitlement 
to service connection for asthma is new and material, and the 
veteran's claim for that benefit is reopened.  38 U.S.C.A. 
§§ 5103, 5103A, 5104, 5107, 5108, 7105 (West 2002); 38 C.F.R. 
§§ 3.104(a), 3.156, 3.159, 20.1103 (2005).

2.  The criteria for a grant of service connection for 
bronchial asthma, to include as secondary to the service-
connected PTSD, have not been met.  38 U.S.C.A. §§ 1101, 
1110, 5103, 5103A, and 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

The veteran seeks service connection for bronchial asthma as 
secondary to the service-connected PTSD.  A claim for service 
connection for bronchial asthma was previously considered and 
denied by the RO in July 2000.  The July 2000 decision denied 
the claim as being not well grounded as there was no evidence 
the bronchial asthma existed during service.  The veteran did 
not perfect her appeal and as such the July 2000 decision 
represents a final decision.  38 U.S.C.A. § 7103(a); 
38 C.F.R. § 20.1103. 

Even though the veteran specifically applied for service 
connection for asthma as secondary to PTSD, VA's scrutiny of 
the claim was to be had under whether new and material 
evidence had been submitted to support reopening and granting 
the claim under any theory of entitlement, to include direct, 
secondary, or aggravation theories of entitlement.  Schroeder 
v. West, 212 F.3d 1265 (Fed. Cir 2000); Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994) (Both for the general 
proposition that in claims involving presumptive service 
connection, the Board must also examine the evidence of 
record to ascertain if there is any other basis upon which to 
develop or grant the claim, including direct service 
connection).  

Although the RO reopened the claim in its April 2003 rating 
decision, the Board is required to consider de novo whether 
new and material evidence has been received to reopen a 
claim.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir.1996).  
Absent the submission of evidence that is sufficient to 
reopen the claim, the Board's analysis must cease.  See 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed.Cir. 1996); Butler 
v. Brown, 9 Vet. App. 167, 171 (1996); McGinnis v. Brown, 4 
Vet. App. 239, 244 (1993).  The Board may not then proceed to 
review the issue of whether the duty to assist has been 
fulfilled, or undertake an examination of the merits of the 
claim.  The Board will therefore undertake a de novo review 
of the new and material evidence issue.

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United 
States Court of Appeals for Veterans Claims held that when a 
claimant seeks to reopen a previously denied claim, VA must 
examine the bases for the denial in the prior decision and 
advise the claimant what evidence would be necessary to 
substantiate the element or elements required to establish 
service connection that were found insufficient in the 
previous denial.  The RO sent the veteran a letter in April 
2001 that defined new and material evidence and advised the 
veteran that evidence illustrating the asthma existed during 
service or continuously since service was needed to 
substantiate her claim.  Furthermore, the Board finds the 
evidence associated with the claims file is sufficient to 
reopen the claim and as such a deficiency in notice, if any, 
does not inure to the veteran's prejudice.  

As general rule, a claim shall be reopened and reviewed if 
new and material evidence is presented or secured with 
respect to a claim that is final.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156.  When a claimant seeks to reopen a final 
decision, the first inquiry is whether the evidence obtained 
after the last disallowance is "new and material."  Under 
38 C.F.R. § 3.156(a), new evidence means evidence not 
previously submitted to agency decision makers.  Material 
evidence means evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  In order for 
evidence to be sufficient to reopen a previously denied 
claim, it must be both new and material.  If the evidence is 
new, but not material, the inquiry ends and the claim cannot 
be reopened.  Smith v. West, 12 Vet. App. 312 (1999).  
Furthermore, "material evidence" could be "some new evidence 
[that] may well contribute to a more complete picture of the 
circumstances surrounding the origin of the veteran's injury 
or disability, even where it will not eventually convince the 
Board to alter its rating decision."  Hodge v. West, 155 F. 
3d 1356, 1363 (Fed. Cir. 1998).  If it is determined that new 
and material evidence has been submitted, the claim must be 
reopened.  The VA may then proceed to the merits of the claim 
on the basis of all of the evidence of record.  

At that time of the July 2000 rating decision the evidence of 
record consisted of service medical records, VA examinations 
and VA outpatient treatment records.  Subsequently, private 
medical records and additional VA outpatient treatment 
records have been associated with the claims file.  In 
November 2001, the veteran applied for service connection for 
asthma secondary to PTSD.  The veteran was advised service 
connection for PTSD had not been granted.  Subsequently, the 
veteran received service connection for PTSD by a rating 
decision dated in February 2003.  

The evidence submitted subsequent to the July 2000 rating 
decision is new, in that it was not previously of record, and 
is also material.  In July 2000, the claim was denied as 
there was no diagnosis of bronchial asthma during service.  
The additional evidence is "material" because the private 
medical records refer to treatment of asthma and respiratory 
problems in 1991, shortly after the veteran's separation from 
service.  These records relate to the unestablished element 
of inservice incurrence as they suggest a theory of 
continuity of symptomatology.  Additionally, the RO granted 
service connection for PTSD and therefore relates to an 
unestablished element of the veteran's claim for secondary 
service connection.  

The additional evidence received since the July 2000 rating 
decision relates to an unestablished fact necessary to 
substantiate the claim, and raises a reasonable possibility 
of substantiating the claim.  Accordingly, the Board finds 
that the claim for service connection for bronchial asthma, 
to include as secondary to PTSD, is reopened.

Duty to Notify and Assist

Having reopened the veteran's claim, the Board is required to 
address the duty to notify and duty to assist imposed by 
38 U.S.C.A. §§ 5103, 5103(A) and 38 C.F.R. § 3.159.  

VA has a duty to notify the veteran and her representative, 
if any, of the information and evidence needed to 
substantiate a claim.  The notification should (1) inform the 
veteran about the information and evidence not of record that 
is necessary to substantiate the claims; (2) inform the 
veteran about the information and evidence VA will seek to 
provide; (3) inform the veteran about the information and 
evidence she was expected to provide and (4) request the 
veteran provide any evidence in her possession which pertains 
to the claim.  This notification was satisfied by way of 
letters dated in January 2001, April 2001, September 2002 and 
January 2003.  

The January 2001 letter requested records showing the 
bronchial asthma began in service, a statement from a 
physician indicating it was possible the asthma began during 
service and evidence showing a current diagnosis of bronchial 
asthma.  The April 2001 letter advised the veteran of the 
elements required to substantiate a claim for service 
connection.  The RO indicated the veteran had previously been 
denied service connection for asthma and that new and 
material evidence was required to reopen the claim.  The RO 
requested evidence demonstrating the bronchial asthma existed 
since service.  

The September 2002 letter informed the veteran that VA 
requested records from I.N.A., M.D.  The RO encouraged the 
veteran to contact the doctor to expedite receipt of the 
records.  The January 2003 letter advised the veteran that 
she was not in receipt of service connection for PTSD.  The 
RO explained that there was no basis for the secondary 
service connection claim because there was no service 
connected disability.  The RO provided information on 
establishing entitlement to service connection on a secondary 
basis.  The RO requested names of people and companies that 
may have relevant records and the dates of treatment.  
Medical authorizations were provided so VA could assist in 
obtaining private medical records.  The RO reminded the 
veteran of VA's duties and the veteran's duties with respect 
to the claim.

Under Dingess v. Nicholson, 19 Vet. App. 473 (2006), VA must 
also provide notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Although the RO did not advise the 
veteran of such information, because the claim is being 
denied, no disability rating or effective date will be 
assigned.  Proceeding with this matter in its procedural 
posture would not therefore inure to the veteran's prejudice.

Second, VA has a duty to assist a veteran in obtaining 
evidence necessary to substantiate a claim.  The service 
medical records, private medical records and VA medical 
records are associated with the claims file.  The veteran was 
also afforded a VA examination.  The veteran and her 
representative have not made the RO or the Board aware of any 
additional evidence that needs to be obtained in order to 
fairly decide her claim.  As such, all relevant evidence 
necessary for an equitable disposition of the veteran's 
appeal has been obtained and the case is ready for appellate 
review.

The Merits of the Claim

The benefit of the doubt rule provides that the veteran will 
prevail in a case where the positive evidence is in a 
relative balance with the negative evidence.  Therefore, the 
veteran prevails in his claims when (1) the weight of the 
evidence supports the claim or (2) when the evidence is in 
equipoise.  It is only when the weight of the evidence is 
against the veteran's claim that the claim must be denied. 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease contracted in the line of duty 
in the active military, naval or air service. 38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  That an injury incurred in 
service alone is not enough.  There must be chronic 
disability resulting from that injury.  If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that a 
disease was incurred in service. 38 C.F.R. § 3.303(d). 
Generally, to prove service connection, the record must 
contain: (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances, lay testimony 
of an inservice incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the inservice disease or injury. Pond 
v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 Vet. 
App. 498 (1995).

The law provides that secondary service connection shall be 
awarded when a disability is "proximately due to or the 
result of a service-connected disease or injury."  38 C.F.R. 
§ 3.310(a) (2003).  See Libertine v. Brown, 9 Vet. App. 521, 
522 (1996); Harder v. Brown, 5 Vet. App. 183, 187 (1993).  
Additional disability resulting from the aggravation of a 
non-service-connected condition by a service-connected 
condition is also compensable under 38 C.F.R. § 3.310(a). 
Allen v. Brown, 7 Vet. App. 439, 448 (en banc).  Establishing 
service connection on a secondary basis therefore requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either caused 
by or aggravated by a service connected disability. 

The veteran has current diagnosis of bronchial asthma as 
illustrated by the VA examination dated in March 2003 that 
diagnosed chronic bronchial asthma.  The remaining question, 
therefore, is whether there is evidence of an inservice 
occurrence of an injury or disease and medical evidence of a 
nexus or relationship between the current disability and the 
inservice disease or injury.

Service medical records fail to document complaints, 
treatment or a diagnosis of bronchial asthma.  Therefore, the 
veteran would need to demonstrate continuity of 
symptomatology since service to warrant a grant for service 
connection.

In this regard, the veteran submitted letters from two 
private physicians in support of her claim.  J.P.L., M.D. 
related the veteran had a history of bronchial asthma and was 
under his care in August 1991 for bronchial asthma.  A letter 
from I.N.A., M.D. explained the veteran treated in his office 
from August 1991 for chronic respiratory difficulty and sleep 
disorders.  

The veteran underwent a general medical VA examination in 
July 1992.  This examination revealed the respiratory system 
was within normal limits and noted no asthma or related 
symptomatology.  

In March 2003, the veteran underwent a VA examination to 
evaluate the severity of any respiratory diseases.  During 
this examination, the veteran reported daily episodes of 
bronchospasm manifested by chest tightness, dry cough, 
wheezing and dyspnea upon her return from the Persian Gulf in 
1991.  The veteran alleged the symptoms began from inhalation 
of smoke in the Gulf, burning petroleum, and burning fecal 
matters while on duty.  She reported treatment with a private 
physician and at the VA Medical Center in Mayaguez.  The 
examiner noted a chronic non-productive cough with occasional 
sputum.  Mild dyspnea on exertion was found.  The examiner 
reported the asthma attacks occurred on an almost daily basis 
and responded well to albuterol.  Treatment included 
albuterol with a power nebulizer or pumps.  The veteran 
reported taking AeroBid or Azmacort in the past and denied 
psychiatric medications.  The veteran denied periods of 
hospitalization.  

Examination of the chest revealed the lungs were clear to 
auscultation and percussion and the heart had a normal sinus 
rhythm without murmurs.  There was no evidence of cor 
pulmonale, right ventricular hypertrophy or pulmonary 
hypertension.  There was no evidence of restrictive disease.  
The concluding diagnosis was chronic bronchial asthma with no 
relationship to PTSD.  

Also in the claims file is a private pulmonary function test 
dated in April 2003.  The results of this test were normal.

A review of the record reveals no inservice incurrence of 
asthma.  Nor is there any evidence of continuity of 
symptomatology.  Although the veteran provided letters which 
indicated she had symptoms and a diagnosis of asthma as early 
as August 1991, the next competent medical evidence of record 
diagnosing bronchial asthma is the March 2003 VA examination.  
The gap in evidence constitutes negative evidence that tends 
to disprove the veteran's claim that the veteran had an 
injury in service that resulted in a chronic disability or 
persistent symptoms. See Forshey v. West, 12 Vet. App. 71, 74 
(1998); aff'd sub nom, Forshey v. Principi, 284 F.3d 1335, 
1358 (Fed. Cir. 2002) (noting that the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact).  

Even if there was an inservice incurrence, service connection 
is not warranted as there is no competent medical evidence of 
a nexus.  By "competent medical evidence" is meant in part 
that which is provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  None of 
the records concerning the veteran's treatment for asthma 
contain an opinion as to the etiology of the disease.  
Without a nexus or continuous symptomatology, service 
connection is not warranted.

Concerning the veteran's claim that the bronchial asthma is 
secondary to the service connected PTSD, the veteran has a 
current disability and a service connected disability.  What 
is missing, however, is competent medical evidence of a 
nexus.  As noted above, the VA examiner stated the chronic 
bronchial asthma was not related to the PTSD.  None of the VA 
or private treatment records for the bronchial asthma 
contains an opinion as to the etiology of the disease.  

The veteran was advised of the need to submit medical 
evidence to demonstrate a nexus between a current disability 
and service by way of a January 2003 letter from the RO to 
him, but he has failed to do so.  A claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the VA, 38 U.S.C.A. § 5107(a), and 
the veteran was clearly advised in a January 2003 letter of 
the need to submit medical evidence of a relationship between 
the current disability and an injury, disease or event in 
service.  While the veteran is of the opinion that his 
current bronchial asthma is related to service, as a lay 
person, the veteran is not competent to offer an opinion that 
requires specialized training, such as the etiology of a 
medical disorder.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).

Because the preponderance of the evidence is against the 
claim, the benefit of the doubt rule does not apply.  
38 U.S.C.A. § 5107(b); see Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).


ORDER

New and material evidence having been submitted, the claim 
for service connection for bronchial asthma, to include as 
secondary to PTSD, is reopened.  To this extent and to this 
extent only, the appeal is granted.

Service connection for bronchial asthma is denied.


_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals



